JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed May 8, 2000, which granted summary judgment in part and dismissed with prejudice the claim that Evans’ employment was terminated by appellee Davis Memorial Goodwill Industries, Inc. in violation of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq., be affirmed substantially for the reasons stated in the memorandum opinion accompanying that order.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.